Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 9-15 and 18-24 are pending. Claims 7, 8, 16 and 17 have been cancelled.
The objections to claims 1 and 10 are withdrawn in light of the amendments. 
The rejection of claims 10-14 and 16-18 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn upon further consideration.
The rejection of claims 1-5, 7-14 and 16-24 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendments as the claims are now limited to Populus plants.
The rejection of claim(s) 1, 2, 7, 8, 10, 11, 16 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Omidbakhshfard et al (2018, PLoS Genet, 14:1-31 with a publication date of 08 July 2018) is withdrawn because Omidbakhshfard et al does not disclose the Populus plant limitation as required by the claims.

Election/Restrictions
Applicant elected the species of GRF9 in the reply filed on 18 January 2022. Claims 6 and 15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse.
Claims 1-5, 9-14 and 18-24 are currently examined.

Specification
The objection to the specification is withdrawn in light of the amendments.

Claim Objections
Claim 10 is objected to for failing to contain an appropriate preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known. See 37 C.F.R. 1.75.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14 and 18-24 REMAIN rejected under 35 U.S.C. 103 as being unpatentable over Omidbakhshfard et al (2018, PLoS Genet, 14:1-31 with a publication date of 08 July 2018) in view of Fan et al (2015, Sci. Rep., 5:1-7) and Cao et al (2016, Frontiers in Plant Sci., 7:1-14) and Reuzeau et al (Patent No. US 9,617,557 B2) and Sannigrahi et al (2010, Biofuels, Bioprod, Bioref, 4:209-226).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-14 and 18-24 are drawn to a genetically altered Populus plant comprising inactivation of endogenous GRF9 using a nucleic acid inhibitor and a method thereof resulting in an increase in cell wall biosynthesis wherein the inactivation is achieved with CRISPR/Cas9, a method for production of pulp or paper from said plant, and a bioenergy or bioproduct such as ethanol produced therefrom.
Omidbakhshfard et al teach that inactivation of GRF9 in Arabidopsis using T-DNA result in bigger incipient leaf primordia at the shoot apex in addition to bigger rosette leaves and petals than wild-type (see Abstract; see also p. 4 beginning at penultimate ¶; see p. 7 beginning at last ¶).
Omidbakhshfard et al teach that leaves are central photosynthetic organs of terrestrial plants: they determine photosynthesis and biomass production, and that is known that GRFs are important in setting the arrest front which is a major controlling step in determining final leaf size (p. 2, ¶ 1 and 2; see also p. 3, ¶ 3).
Thus, while Omidbakhshfard et al teach the plants and methods as claimed, the issue is whether prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to modify the methods as taught by Omidbakhshfard et al by instead inactivating GRF9 in a Populus plant and by doing so using a CRISPR/Cas system.
Fan et al teach that CRISPR/Cas9 system can be used to predictably and precisely create knockout mutations in woody plants such as Chinese white poplar (see Abstract; see also p. 2, ¶ 2 and 3). This method is a suitable substitute for using T-DNA methodology (p. 6, last ¶).
Cao et al teach that GRFs are plant-specific transcription factors that have important functions in regulating growth and development with 19 present in poplar (see Abstract). 
Or see Reuzeau et al, which teaches methods for reducing GRF activity in poplar because it is known that they may have transcriptional regulatory activity, and that poplar GRF9 was known in the art (col. 41, last ¶; see col. 31, last ¶; see also Table 1A; see Attachment A in the Office action dated 24 February 2022). Traits such as an increase in biomass can be improved (e.g., see col. 5, ¶ 5). In other words, Reuzeau et al suggests what is taught by Omidbakhshfard et al: GRF9 negatively regulates growth such that inactivating would increase growth.
	Sannigrahi et al teach that poplars are among the fastest growing trees in North America and are well suited for a variety of applications such as biofuels/bioethanol, pulp and paper production and other biobased products such as chemicals and adhesives (p. 210, col. 1, ¶ 1; see also p. 222, col. 1, ¶ 1).
Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to modify the method of inhibiting expression of GRF9 as taught by Omidbakhshfard et al by instead doing so in poplar as opposed to Arabidopsis because it was known that poplar comprises GRF9, and because the art teaches that decreasing GRF9 results in increased growth.
Therefore, one would be able to increase the growth of a poplar plant species, which is of interest because it is well suited for a variety of applications such as biofuels/bioethanol, pulp and paper production and other biobased products such as chemicals and adhesives.
Moreover, one would have found it prima facie obvious to modify the method as taught by Omidbakhshfard et al by instead using the CRISPR/Cas9 system, for example, as taught by Fan et al.
One would be motivated to do so and with a reasonable expectation of success because CRISPR/Cas9 has been predictably used in poplar and is a suitable substitute for T-DNA mutagenesis. In other words, using CRISPR/Cas9 is a merely a design choice having the same effect as T-DNA mutagenesis.

Response to Arguments 
Applicant traverses the rejection of the claims because Omidbakhshfard does not teach or suggest the role of GRF9 in plant growth or cell wall biosynthesis and only teaches that GRF9 negatively regulates Arabidopsis leaf growth (Applicant response dated 24 May 2022, p. 10, last ¶).
This argument is not persuasive because Omidbakhshfard does teach a role for GRF9 in plant growth: inactivation of GRF9 in Arabidopsis using T-DNA result in bigger incipient leaf primordia at the shoot apex in addition to bigger rosette leaves and petals than wild-type. 
With respect to the failure of Omidbakhshfard to teach the role of GRF9 in cell wall biosynthesis and whether it would be obvious to one of ordinary skill in the art to modify the teachings of Omidbakhshfard, it is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP 2144 section IV.
Here, the motivation is not to increase cell wall biosynthesis but is instead to increase growth as Omidbakhshfard demonstrates that GRF9 restricts cell number and thus growth. Thus, one would have found it obvious to modify the teachings of Omidbakhshfard because GRF9 was known in the art to be expressed in Poplar and because Poplar is known to be well suited for a variety of applications such as biofuels/bioethanol, pulp and paper production and other biobased products such as chemicals and adhesives.
In other words, if one increases Poplar growth then one would be able to increase the amount of biofuel, paper, etc.
Applicant asserts the Office has failed to explain why one would combine the cited references (Applicant response dated 24 May 2022, p. 10, last ¶).
This argument is not persuasive and has been addressed above: it was known that GFR9 inhibits growth, it was known that GRF9 is present in Poplar, and it was known Poplar has a variety of commercial applications.
Applicant traverses the rejection by noting the failure of the secondary references to teach the role of GRF9 and thus are inappropriately applied using hindsight to arrive at the instant claims (Applicant response dated 24 May 2022, p. 11, ¶ 1-4).
Applicant’s arguments are unpersuasive because arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Applicant has merely stated what the secondary references do not teach as opposed to why it would not have been prima facie obvious to combine the teachings of the prior art as set forth above.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662